In re Foster, Joseph V. Jr.; applying for remedial writs; to the Court of Appeal, First Circuit, No. KA86 1519; Parish of Livingston, 21st Judicial District Court, Div. “C”, No. 4868.
Prior report: La.App., 510 So.2d 717.
Granted in part. Court of Appeal opinion vacated as to public trial issue; case remanded to trial court for evidentiary hearing before a different judge on relator’s claim of denial of public trial; trial court may grant new trial if evidence warrants relief. Right of further review on this issue reserved. Otherwise, denied.